PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of June 25, 2013, the Court has determined that the Order on Defendants’ Motion for Summary Judgment is not a final order because it fails to conclude the judicial labor in the case. We decline appellant’s suggestion that we undertake certiorari review, concluding that appellant has failed to demonstrate that the order on appeal will result in injury which cannot be adequately remedied on appeal following final judgment. Belair v. Drew, 770 So.2d 1164, 1166 (Fla.2000). Accordingly, the appeal is dismissed.
VAN NORTWICK, CLARK, and OSTERHAUS, JJ., concur.